UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1328



ELVIS DAVID LEWIS,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-594-192)


Submitted:   January 15, 2008             Decided:   January 29, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed in part; denied in part by unpublished per
curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner. Peter D. Keisler, Assistant Attorney
General, Russell Verby, Senior Litigation Counsel, Robbin K. Blaya,
OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Elvis David Lewis, a native and citizen of Grenada,

petitions for review of an order of the Board of Immigration

Appeals   (Board)    dismissing    Lewis’s    appeal   of    the    Immigration

Judge’s   decision    denying     relief    from   removal.        Lewis   first

challenges the finding that he is removable for falsely claiming

United States citizenship, and asserts that the Board erred in

finding that he never contested this ground of removability on

appeal.   Our review discloses that Lewis in fact failed to exhaust

administrative remedies with respect to this claim by raising it on

appeal to the Board of Immigration Appeals.                 As such, we lack

jurisdiction to review this unexhausted claim.                 See 8 U.S.C.

§ 1252(d)(1) (2000).      Next, Lewis asserts that his right to due

process was violated when the Immigration Judge precluded the

presentation of evidence of rehabilitation at the 2005 hearings

concerning Lewis’s attempt to adjust his status.                   We find that

Lewis cannot succeed with this due process claim because he fails

to show the requisite prejudice resulting from the alleged error.

See Rusu v. INS, 296 F.3d 316, 320-21 (4th Cir. 2002).

           Accordingly, we dismiss in part and deny in part the

petition for review.      We deny Lewis’s motion to reconsider the

denial of his motion to remand.            Finally, we dispense with oral

argument because the facts and legal contentions are adequately




                                    - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                      PETITION DISMISSED IN PART;
                                                   DENIED IN PART




                              - 3 -